1                                                                                                                                    F O R       P U B L I C A T I O N
 2
 3
 4                                               I N    T H E        S U P R E M E           C O U R T         O F      T E N N E S S E E
                                                                                                                                                FILED
 5
                                                                                                                                                December 22, 1997
 6                                                                              A T     J A C K S O N
 7
                                                                                                                                                Cecil Crowson, Jr.
 8                                                                                                                                              Appellate C ourt Clerk
 9
10
11   S T A T E     O F     T E N N E S S E E ,                                          (
12                                                                                      (
13 P. l a i n t i f f - A p p e l l e e ,                                  (         H e n r y           C o u n t y
14                                                                                      (
15                                                                                      (         H o n .        C .        C r e e d       M c G i n l e y ,             J u d g e
16                                                                                      (
17   v .                                                                                (         S .      C t .        N o .       0 2 S 0 1 - 9 6 0 7 - C C - 0 0 0 6 8
18                                                                                      (
19                                                                                      (
20                                                                                      (
21   D A V I D     W I L L A R D           P H I P P S ,           J R . ,              (
22                                                                                      (
23               D e f e n d a n t - A p p e l l a n t .                                (
24
25
26
27
28                                                                    C O N C U R R I N G               O P I N I O N
29
30
31
32                               I   c o n c u r           i n     t h e       d e c i s i o n           t o         r e m a n d        t h e     c a s e         t o     t h e

33   t r i a l     c o u r t         w i t h       i n s t r u c t i o n s ;                 h o w e v e r ,            I     w o u l d         i m p o s e         a     m o r e

34   p r e c i s e       s t a n d a r d           f o r         d e t e r m i n i n g            i f      t h e        p r e s u m p t i o n               o f

35   v i n d i c t i v e n e s s              h a s     b e e n        o v e r c o m e .

36

37                               T h e       m a j o r i t y         s t a t e s            t h a t      t h e         p r e s u m p t i o n              o f

38   v i n d i c t i v e n e s s              “ m a y        b e     o v e r c o m e           b y      c l e a r           a n d     c o n v i n c i n g               e v i d e n c e

39   w h i c h     d e m o n s t r a t e s              t h a t        t h e      p r o s e c u t o r ’ s                   d e c i s i o n         w a s         m o t i v a t e d

40   b y   l e g i t i m a t e             p u r p o s e , ”           a n d      f u r t h e r ,              “ t h e        S t a t e         m u s t         p r o f f e r       f a c t

41   s p e c i f i c ,       l e g i t i m a t e ,                 o n - t h e - r e c o r d               e x p l a n a t i o n s                f o r         i t s     c o n d u c t

42   w h i c h     d i s p e l           t h e     a p p e a r a n c e            o f        v i n d i c t i v e n e s s . ”                      M a j o r i t y

43   o p i n i o n ,       p .       2 0 .         C o n s e q u e n t l y ,                 t h e      p r o o f           p r e s e n t e d         b y         t h e     S t a t e
 1   m u s t       s h o w     a           l e g i t i m a t e ,                      a s         o p p o s e d             t o       s p e c i o u s ,                     p u r p o s e           f o r       t h e

 2   i n c r e a s e d         p u n i s h m e n t                           w h i c h            w i l l          d i s p e l          t h e             a p p e a r a n c e ,                   a s     o p p o s e d

3    t o     t h e     r e a l i t y ,                 o f            v i n d i c t i v e n e s s .                             T h i s           s t a n d a r d                   w o u l d       n o t       b e

4    m e t     w i t h       p r o o f               w h i c h               s h o w e d              o n l y         t h a t         t h e          p r o s e c u t o r                  a c t e d         i n

5    g o o d       f a i t h .                 I t     i s            t h e         “ f e a r             o f      v i n d i c t i v e n e s s ”                            w h i c h         m a y       c h i l l       a

6    d e f e n d a n t ’ s                 e x e r c i s e                   o f      t h e           r i g h t           t o     a p p e a l               o r         c o l l a t e r a l l y

 7   a t t a c k       t h e           f i r s t            c o n v i c t i o n .                           B l a c k l e d g e                   v .       P e r r y ,               4 1 7       U . S .       2 1 ,

 8   9 4     S .     C t .     2 0 9 8 ,               2 1 0 2               ( 1 9 7 4 ) .                  A s       s t a t e d             i n         I n         R e       B o w e r ,         7 0 0       P . 2 d

 9   1 2 6 9 ,       1 2 7 7           ( C a l .            1 9 8 5 ) ,               “ [ t ] h e               p r e s u m p t i o n                     i s         n o t         b a s e d       o n     t h e

10   s u b j e c t i v e               s t a t e            o f         m i n d           o f         t h e        i n d i v i d u a l                    p r o s e c u t o r                 a n d       d o e s

11   n o t     i m p l y       t h a t               h e         o r         s h e        i n d i v i d u a l l y                     h a r b o r s                   a n       i m p r o p e r

12   m o t i v e . ”

13

14                                 I n         m y         v i e w ,               t h i s        h i g h           s t a n d a r d                 c a n n o t               b e     m e t       w i t h

15   e v i d e n c e         o f           f a c t s             o r         i n f o r m a t i o n                    w h i c h         w a s             r e a s o n a b l y                 a v a i l a b l e

16   t o     t h e     p r o s e c u t o r                       w h e n            t h e         o r i g i n a l               c h a r g e               w a s         m a d e .             I     w o u l d

17   a p p l y       t h e     r u l e               a d o p t e d                  b y      t h e          C a l i f o r n i a                   S u p r e m e                 C o u r t         i n     I n     R e

18   B o w e r :

19

20                                 I   n       o r d e       r      t    o   r       e b u      t     t   h e       p r   e s u   m p     t   i     o n     o     f
21                                 v   i   n   d i c t       i    v e    n e s       s ,        t h   e     p     r o s   e c u   t i     o   n       m   u s     t
22                                 d   e   m   o n s t       r    a t    e   t       h a t        (   1   )       t h e     i n   c r     e   a     s e     i     n     c h a r g e
23                                 w   a   s     j u s       t    i f    i e d         b y        s   o   m e       o b   j e c   t i     v   e       c   h a     n   g e i n
24                                 c   i   r   c u m s       t    a n    c e s         o r        i   n     t     h e     s t a   t e         o     f     t h     e
25                                 e   v   i   d e n c       e      w    h i c       h l        e g   i   t i     m a t   e l y     i     n   f     l u   e n     c   e d t h e
26                                 c   h   a   r g i n       g      p    r o c       e s s        a   n   d       ( 2 )     t h   a t         t     h e     n     e   w
27                                 i   n   f   o r m a       t    i o    n   c       o u l      d     n   o t       r e   a s o   n a     b   l     y     h a     v   e b e e n
28                                 d   i   s   c o v e       r    e d      a t         t h      e     t   i m     e t     h e     p r     o   s     e c   u t     i   o n
29                                 e   x   e   r c i s       e    d      i t s         d i      s c   r   e t     i o n     t o     b     r   i     n g     t     h   e
30                                 o   r   i   g i n a       l      c    h a r       g e .
31
32   I d .
33
34




                                                                                                                - 2 -
1                       I    a m    a u t h o r i z e d   t o   s t a t e   t h a t   J u s t i c e   B i r c h   j o i n s   i n

2   t h i s   C o n c u r r i n g    O p i n i o n .

3
4
5                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
6                                                                R e i d , J .




                                                                   - 3 -